DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2020, 04/05/2022 and 05/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action:
Patent /Citation
Patentee/Author
US 20100300195 A1
Coulter et al. hereinafter Coulter
US 4606230 A
Scott et al. hereinafter Scott
US 5437192 A
Kawamoto et al. hereinafter Kawamoto
US 4708381 A
Lundback
US 2340401 A
MARTIN


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-2, 7, 9-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter in view of Scott.
With respect to claim 1, Coulter discloses a system for analyzing a physical characteristic of a film sample (Abstract: An apparatus and a method of using the apparatus for measuring the cut resistance of polymeric), the system comprising: 
a material holder system configured to hold the film sample (¶[0008] discloses first and second specimen holding and tensioning devices 110 and 120); and 
a tear analysis device configured to tear the film sample and measure a characteristic of the tear (¶[0013] discloses the load cell 13 is used to monitor load required to pull the blade through the specimen as it is being cut); 
wherein a movable system (140) is configured to move the film sample in the material holder system to the cutting blade (Fig. 1) tear analysis device 
Coulter discloses the claim invention except the movable system move the specimen to the tear analysis device.
Scott invention related to a robot operated tensile test specimen apparatus discloses the movable system move the specimen to the tear analysis device (As illustrated in Fig. 9,robot 20 position test bar 8  into hydraulic grips 4 in front of the optical strain gauge 12 for analysis).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Scott so that Coulter invention will have a robotic arm and optical strain gauge as disclosed in Scott’s invention for the predicable benefit of providing a redundant inspection device in order to identify defects.
With respect to claim 2, Coulter and Scott disclose the system of claim 1 above. Coulter further discloses the movable system comprises an articulating-arm robotic arm system (¶[0021] discloses the cutting block will continue to slowly move-pressing the test specimen against the blade until the desired horizontal cutting block load is reached).
With respect to claim 7, Coulter and Scott disclose the system of claim 1 above. Coulter further discloses the cutter comprises a first linear actuator in connection with a first blade for cutting the film sample in a first direction, and a second linear actuator in connection with a second blade for cutting the film sample in a second direction transverse to the first direction (¶[0008 and 012] discloses tensioning devices 110 and 120 comprises linear actuators).
With respect to claim 9, Coulter and Scott disclose the system of claim 1 above. Coulter further discloses the tear analysis device comprises: a fixed clamp station that holds a first portion of the film sample or one of the plurality of film specimens (specimen grips 1 from 110 side, Fig. 1); and a movable clamp that holds a second portion of the film sample or the one of the plurality of film specimens (specimen grips 1 from 110 side, Fig. 1).
With respect to claim 10, Coulter and Scott disclose the system of claim 9 above. Coulter further discloses a robotic arm that moves the movable clamp with respect to the fixed clamp station (As illustrated in Fig. 1, the first and second specimen holding and tensioning devices 110 and 120 that comprises Grips 1 is interpreted as robotic arm).
With respect to claim 11, Coulter and Scott disclose the system of claim 9 above. Coulter further discloses a force sensor associated with one of the fixed clamp station and the movable clamp (Fig. 1, load cells 4 connected to couplings 2).
With respect to claim 12, Coulter and Scott disclose the system of claim 9 above. Coulter further discloses the at least one blade configured to cut a slit in the film sample or film specimen (cutting blade 19), the at least one blade located between a gripper of the fixed clamp station and the movable clamp (Fig. 1).
With respect to claim 14, Coulter discloses a method for analyzing a physical characteristic of a film sample (Abstract: An apparatus and a method of using the apparatus for measuring the cut resistance of polymeric), the method comprising: 
holding the film sample by a material holder system (tensioning devices 110 and 120) connected to a movable system (cutting block assembly 140); 
moving the film sample using the movable system to a tear analysis device (¶[0016] discloses actuator 15 is used to draw the blade 19 across test specimen 7 until it is cut or the entire length of blade has traveled across the specimen. The PC controller moves actuator 15 at a specified rate, which can be adjusted within the PC controller software); and 
Coulter discloses the claim invention except the movable system move the specimen to the tear analysis device.
Scott invention related to a robot operated tensile test specimen apparatus discloses the movable system move the specimen to the tear analysis device (As illustrated in Fig. 9,robot 20 position test bar 8  into hydraulic grips 4 in front of the optical strain gauge 12 for analysis).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Scott so that Coulter invention will have a robotic arm and optical strain gauge as disclosed in Scott’s invention for the predicable benefit of providing a redundant inspection device in order to identify defects.
With respect to claim 15, Coulter and Scott disclose the method of claim 14 above. Coulter further discloses moving the film sample by the movable system to a cutter (¶[0021] discloses the PC controller will slowly extend the actuator 17 with the cutting block 5 towards the test specimen 7); and cutting the film sample into at least two smaller film specimens using the cutter (¶[0022] discloses once the appropriate tensile and compressive loadings are applied to the test specimen The actuator will continue to travel until the specimen is cut or the entire blade has traversed the specimen without cutting the specimen).
With respect to claim 16, Coulter and Scott disclose the method of claim 14 above. Coulter further discloses testing the physical characteristic of the film sample comprises: holding a first portion of the film sample or film specimen using a fixed clamp (¶[0008] discloses first and second specimen holding and tensioning devices 110 and 120 arranged on a common axis); holding a second portion of the film sample film specimen using a movable arm (Fig. 1 illustrates test specimen 7 being held between hydraulic actuators 14); and moving the movable arm to tear the film sample or film specimen (¶[0021] discloses The PC controller will slowly extend the actuator 17 with the cutting block 5 towards the test specimen 7).
With respect to claim 17, Coulter and Scott disclose the method of claim 16 above. Coulter further discloses cutting a slit in the film sample or the film specimen between the first portion and the second portion using a slitter blade (¶[0022] discloses once the appropriate tensile and compressive loadings are applied to the test specimen The actuator will continue to travel until the specimen is cut or the entire blade has traversed the specimen without cutting the specimen).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coulter and Scott as disclosed in claim 1, and further in view of  Kawamoto.
With respect to claim 3, Coulter and Scott disclose the system of claim 1 above. Coulter further discloses a cutter configured to cut the film sample into a plurality of film specimens (cutting device 130); wherein the movable system is configured to move the film sample to the cutter (¶[0021] discloses the cutting block will continue to slowly move-pressing the test specimen against the blade until the desired horizontal cutting block load is reached). 
Coulter is silent about moving the plurality of film specimens from the cutter to at least one of a material thickness measurement system, a material image analyzer system, and the tear analysis device.
Kawamoto invention related to a device for measuring physical properties of a flexible sheet-like test sample discloses the physical property measuring device further includes a transfer and support mechanism 16 for transferring, to a measuring zone provided at a device body 17 of the physical property measuring device, the test sample piece extracted from the storage groove 13 by the holding mechanism and supporting the test sample piece thereon. In the illustrated embodiment, the physical device measuring device may be in the form of a thickness measuring device and the support. The transfer and support mechanism 16 is arranged in close proximity to an extraction side of the sample stocker 12 (col. 5 lines 64-68 and col. 6 lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Kawamoto so that Coulter’s invention will have a material thickness measurement system as disclosed in Kawamoto’s invention for the predicable benefit of providing a physical property measuring device which is capable of effectively feeding a test sample piece in the form of a flexible sheet free of rigidity to a measuring zone of the device without causing deformation of the test sample piece or the like.
Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter and Scott as disclosed in claims 1 and 14, and further in view of Lundback.
With respect to claim 4, Coulter and Scott disclose the system of claim 3 above. Coulter further discloses the first and second specimen holding and tensioning devices 110 and 120 are linear motors (¶0012).  However, Coulter is silent about the material holder system includes a vacuum suction system configured to hold the film sample and film specimens through vacuum suction.
Lundback invention related to a holder fixed by vacuum for industrial use discloses holder for attachment to an object by means of a vacuum from a vacuum source to enable the object to be lifted, transported or held stationary (claim 1).
Since Coulter and Lundback securing means perform the same function of securing a specimen into place, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Lundback so that Coulter invention will have a vacuum suction cups to secure the specimen as disclosed Lundback’ s invention, since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.
With respect to claims 5 and 6, Coulter and Scott disclose the system of claim 1 above. Coulter is silent about a material thickness measurement system configured to measure a thickness of the film sample.
Kawamoto invention related to a device for measuring physical properties of a flexible sheet-like test sample discloses the physical property measuring device further includes a transfer and support mechanism 16 for transferring, to a measuring zone provided at a device body 17 of the physical property measuring device, the test sample piece extracted from the storage groove 13 by the holding mechanism and supporting the test sample piece thereon. In the illustrated embodiment, the physical device measuring device may be in the form of a thickness measuring device and the support. The transfer and support mechanism 16 is arranged in close proximity to an extraction side of the sample stocker 12 (col. 5 lines 64-68 and col. 6 lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Kawamoto so that Coulter’s invention will have a material thickness measurement system as disclosed in Kawamoto’s invention for the predicable benefit of providing a physical property measuring device which is capable of effectively feeding a test sample piece in the form of a flexible sheet free of rigidity to a measuring zone of the device without causing deformation of the test sample piece or the like.
With respect to claim 18, Coulter and Scott disclose the method of claim 14 above. Coulter is silent about moving the film sample by the movable system to a material thickness measurement system; and measuring a thickness of the film sample using the material thickness measurement system.
Kawamoto invention related to a device for measuring physical properties of a flexible sheet-like test sample discloses the physical property measuring device further includes a transfer and support mechanism 16 for transferring, to a measuring zone provided at a device body 17 of the physical property measuring device, the test sample piece extracted from the storage groove 13 by the holding mechanism and supporting the test sample piece thereon. In the illustrated embodiment, the physical device measuring device may be in the form of a thickness measuring device and the support. The transfer and support mechanism 16 is arranged in close proximity to an extraction side of the sample stocker 12 (col. 5 lines 64-68 and col. 6 lines 1-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of Kawamoto so that Coulter’s invention will have a material thickness measurement system as disclosed in Kawamoto’s invention for the predicable benefit of providing a physical property measuring device which is capable of effectively feeding a test sample piece in the form of a flexible sheet free of rigidity to a measuring zone of the device without causing deformation of the test sample piece or the like.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter and Scott as disclosed in claims 1 and 14, and further in view of MARTIN.
With respect to claim 13, Coulter and Scott disclose the system of claim 1 above. Coulter is silent about a material image analyzer system configured to detect a defect in the film sample.
MARTIN invention from tear testing apparatus for rubber discloses in a tear testing apparatus for rubber stock, means for exerting a fixed tension on a sample strip of said stock, manually operable means to reduce the width of a section of said strip under said fixed tension in measurable decrements, until said strip fails under said fixed tension by a tear initiated in the remaining width of said section, and visual means to record the total of the decrements of said width with said strip under tension" at the time of failure (claim 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of MARTIN so that Coulter invention will have an image recoding system as disclosed in MARTIN’s invention for the predictable benefit of analyzing defects in the test specimen after the cut. Doing so, helps to adjust the parameters, such as input signal to tensioning devices that lead to the imperfect cut.
With respect to claim 19, Coulter and Scott disclose the method of claim 14 above. Coulter is silent about moving the film sample by the movable system to a material image analyzer system; and detecting a defect in the film sample using the material image analyzer system.
MARTIN invention from tear testing apparatus for rubber discloses in a tear testing apparatus for rubber stock, means for exerting a fixed tension on a sample strip of said stock, manually operable means to reduce the width of a section of said strip under said fixed tension in measurable decrements, until said strip fails under said fixed tension by a tear initiated in the remaining width of said section, and visual means to record the total of the decrements of. said width with said strip under tension" at the time of failure (claim 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Coulter with the teachings of MARTIN so that Coulter invention will have an image recoding system as disclosed in MARTIN’s invention for the predictable benefit of analyzing defects in the test specimen after the cut. Doing so, helps to adjust the parameters, such as input signal to tensioning devices that lead to the imperfect cut.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the references separately or in combination do not appear to teach the cutter comprises a film support plate configured to hold the film sample during cutting, and a pressure plate configured to press the film sample against the film support plate, wherein one of the film support plate and the pressure plate defines one or more tongues and the other of the film support plate and the pressure plate defines one or more grooves that mate with the one or more tongues, and wherein the film sample is held between film support plate and the pressure plate during cutting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861        

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861